The cause was reargued, before a full Court, January 20th, 1812; (in the absence of the reporter;) and, afterwards, on Monday, the 11th of February, 1813, the president pronounced the following opinion of the Court:
“ This Court is of opinion, that the appellees, upon the deaths of their father and rpother, took a legal estate, under the deed of marriage settlement, in the slaves in the bill mentioned ;* and that, being infants at the time that estate vested, they were within the provisions of the act of limitations, in relation to infants; and that, therefore, they are not barred by that act. And the Court is further of opinion, that, although the appellees have a legal title to the slaves in question,-yet, for somepf the reasons stated in the decree, and to prevent a multiplicity of suits^ the Court of chancery had jurisdiction of the cause; and, for the reasons aforesaid, affirms the decree of the Chancellor.”

 Note. See Robinson's administrator v. Brock, 1 H. & M. 213-235.